DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed June 10, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2015/0299927).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3,575,020 cited in IDS), and further in view of Kim (US 2015/0299927) and Larson (US 2008/0308643 cited in IDS).
Regarding claim 1, Hubbard figure 1 teaches a washing machine comprising:
a body (10 washing machine) which includes an opening;
at least one tub (12 rotatable tub) which provides a main washing space into which laundry is receivable through the opening to be washed by the washing machine;
 an auxiliary washing unit (14 removable tub) which forms a washing space with an open top when mounted on the body; 
a water supply apparatus (32 inlet valve) which distributes cold water (36 cold water solenoid) and hot water (35 hot water solenoid) to thereby provide warm water the washing space.[col 2 lines 30-37][col 3 lines 35-40][col 6 lines 25-40]
The washing machine of Hubbard is silent a door assembly installed above the including an auxiliary washing unit and a door, wherein the auxiliary washing unit and the door are pivotable to provide: a first configuration of the door assembly where the auxiliary washing unit is mounted on the body, positioned in the opening, and forms a washing space with an open top, and the door is opened to allow laundry to be placed in the washing space.
Kim is directed towards a washing machine and method wherein figure 4 teaches the auxiliary washing unit 150 may pivot to a first position P1 at which the auxiliary washing unit 150 is placed when the door assembly 100 is in the auxiliary washing position SP, and to a second position P2 of the auxiliary washing unit 150 for the washing water in the auxiliary washing space 150a to be discharged through the auxiliary drain 960 to the main washing space 21a or to the outside of the washing machine.[0209]
The washing machine combination of Hubbard and Kim is silent to a temperature sensor and a control unit which controls the distribution of the cold water and the hot water by the water supply apparatus to provide the warm water.
Larson is directed towards an automatic temperature control for a washing machine wherein at least one processor (microprocessor) may read in the temperature from a temperature sensor, typically a thermistor, and control the actuation of two output lines leading to two triacs, one associated with each water valve. Larson teaches to produce a warm temperature of water through mixed water outlet 23 
Larson teaches a temperature sensor monitoring the temperature of the water received by the wash chamber as a mixed output from two solenoid valves, one receiving water from a hot-water line, and the other receiving water from a cold-water line.[0003] Larson also teaches the operation of the comparators 114 and 116 is to switch their respective hot-water valve 16 and cold-water valve 18 on and off to provide a temperature of the water from mixed water outlet 23 as monitored by the temperature sensor 22 matching a desired temperature indicated by reference voltage 118thereby suggesting measuring a temperature of the warm water before being to be supplied to the washing space.[0063]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a microprocessor with an automatic temperature control as taught in Larson in the washing machine of Hubbard and Kim as the control circuit of Larson eliminates one solid-state switch (triac) eliminating the cost of this device and further allowing the use of a microprocessor with one fewer output lines, allowing a lower-cost microprocessor to be used.  By significantly decreasing the cost of precise temperature control, high-energy efficiency can be available in a larger range of washing machines.[0004]
Regarding claim 5, Larson is directed towards an automatic temperature control for a washing machine wherein at least one processor (microprocessor) may read in the temperature from a temperature sensor, typically a thermistor, and control the actuation of two output lines leading to two triacs, one associated with each water valve.[0004] [0048] Larson further teaches a temperature sensor 22 sensing the temperature of mixed water from the hot-water valve 16 and cold-water valve 18.  An electronic signal from this temperature sensor 22 is received by an automatic temperature controller 26 of the present invention which also provides electrical connections 28 to the hot-water valve 16 and cold-water valves 18 respectively.[0043-44]  Larson further teaches to produce a warm temperature of water through mixed water outlet 23 (shown in FIG. 1), the hot-water valve 16 may be constantly on (connected to 
Regarding claim 6, Larson teaches a temperature control, such as a knob, is manipulable by a user to provide a temperature command electrical signal thereby suggesting a preset second critical temperature.[0007]  Larson further teaches a control circuit receives the temperature command electrical signal and provides a control signal to the solid-state switch to control power to one of the hot-water valve and cold-water valve depending on the switch position.  Therefore as the microprocessor as Larson may read in the temperature from a temperature sensor, the microprocessor is capable of being configured to control the distribution of the hot water to resume supplying hot water to the washing space when the temperature of the warm water supplied to the washing space is a preset second critical temperature or lower.
Regarding claim 16, Kim figures 3 and 7 teach the water supply apparatus (an auxiliary water supply tube 345, an auxiliary water supply outlet 340, a washing water inlet 350)  is located on the side of the door assembly .[0078]
Regarding claim 17, Kim figures 3 and 7 teach the water supply apparatus (an auxiliary water supply tube 345, an auxiliary water supply outlet 340, a washing water inlet 350)  is located at one of left (340, 350), right (340, 350), front, and rear of the door assembly.[0078]
Regarding claim 18,  Kim figures 3 and 7 teach the water supply apparatus (an auxiliary water supply tube 345, an auxiliary water supply outlet 340, a washing water inlet 350)  is located at one of left, right, front, and rear of the door assembly (345).[0078]
Regarding claim 21, Kim figure 3 suggests the water supply apparatus includes an outlet (340 auxiliary water supply outlet) that is lower than the door through which the warm water is supplied to the washing space, and is above an upper edge of the auxiliary washing unit when the door assembly is in the first configuration.
Regarding claim 22, Kim figures 9 and 11 teach the auxiliary washing unit and the door are each pivotable to further provide: a second configuration of the door assembly where the auxiliary washing unit is mounted on the body and positioned in the opening, and the door is closed over the auxiliary washing unit, and a third configuration of the door assembly where the door is opened, and the auxiliary washing unit is not mounted on the body, to allow laundry to be received in the washing machine through the opening.
Claims 2-3, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US  3,575,020 cited in IDS), Kim (US 2015/0299927), and Larson (US 2008/0308643 cited in IDS), as applied to claim 1, and further in view of  Werner (US 5,460,018 cited in IDS).
Regarding claim 2, the washing machine combination of Hubbard, Kim, and Lawson is silent to water flowing in from an outside of the washing machine.
Werner is directed towards a vertical axis washer wherein figure 1 teaches water is supplied to the imperforate tub 34 by hot and cold water supply inlets 40 and 42 provided outside of the washing machine.[col 4 lines 10-15]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide water from an outside municipal water source to a washing machine
Regarding claim 3, Larson figure 3 teaches the water supply apparatus (23 mixed water outlet) further comprises a mixing device (20 mixer tee) which generates the warm water by mixing the hot water distributed by the hot water distributing device with the cold water distributed by the cold water distributing device.[0043]
Regarding claim 7,  the microprocessor as taught by Larson is capable of being configured controlling a temperature of warm water to be supplied to the washing space by controlling the distribution of the hot water by the hot water distributing device (Hubbard 35 hot water solenoid).[0058]
Regarding claim 8, Larson teaches a hot water distributing device comprises at least one hot water valve (16 hot-water valve ) for distributing the hot water, and a microprocessor capable of being configured to control  the temperature of the warm water by controlling opening and closing of the hot water distributing device.[0043-44][0058]
Regarding claim 10, Larson teaches only one additional line is required from microprocessor 88, that being output line (3) connected to the control input of a single triac 82.  The triac 82 may apply power through the pole of switch 72 (by grounding that pole) to either of the hot-water valve 16 and the cold-water valve 18.   Therefore the microprocessor as taught by Larson is capable to control a temperature of warm water to be supplied to the washing space by controlling cold water distribution by the cold water distributing device.[0058]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3,575,020 cited in IDS), Kim (US 2015/0299927), and Larson (US 2008/0308643 cited in IDS), as applied to claim 7, and further in view of Duncan (US 4,978,058 cited in IDS).
Regarding claim 9, Larson teaches by controlling the relative proportion of time that each solenoid valve is on, and monitoring the mixed water, a precise water temperature may be produced.[0003]  However, the washing machine combination of Hubbard, Kim, and Larson is silent to the valve being a proportional control valve. 
Duncan is directed towards a flow control system for a laundry machine wherein it is preferable that both the hot water valve (10) and cold water valve (11) be modified to provide a proportional opening.[col 3lines 56-68][col 4 lines 1-10]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a proportional valve as taught in Duncan in the washing machine combination of Hubbard, Kim, and Larson to control the temperature of a mixture of two liquids supplied to a mixing chamber, each liquid having a different temperature.[col 1 lines 48-68]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711